Case 1:20-cv-08407-GBD-SDA Document 38-1 Filed 02/08/21 Page 1 of 37




                            Exhibit A
             Case 1:20-cv-08407-GBD-SDA Document 38-1 Filed 02/08/21 Page 2 of 37


            Iw
           YONK
                        e*mmisslsn           *f
           STATT        {orrection
ALLEN RILEY                            THOMAS J. LOUGHREN
Chairman                               Commissioner



                                          CHAIRMAN'S MEMORANDUM

           NO:           2-2020

           DATE:         March 6,2020

           TO:           SHERIFFS, COMMISSIONERS OF CORRECTION, JAIL ADMINISTRATORS,
                         WARDENS, JAIL PHYSICIANS and FACILITY MEDICAL DIRECTORS

           RE:           Health Advisory: Novel Coronavirus (COVID-19)


               As I am sure you are aware, a new coronavirus - 2019 Novel (New) Coronavirus - that
       was first detected in China is now spreading worldwide. This virus causes a disease called
       COVID-19 and can lead to fever, cough and shortness of breath. There are thousands of
       confirmed cases in a growing number of countries internationally and the virus is now spreading
       in the United States.

               Local correctionalfacilities are directed to coordinate all disease control and prevention
       efforts with their county/city health departments, each of which is receiving appropriate guidance
       and assistance of the New York State Department of Health (DOH). For your reference, below
       please find links to important federal and state resources:

                 a   DOH  Coronavirus Hotline: 1-B8B-364-3065
                 a   DOH  Website: https://www. health. nv.qov
                     DOH  Guidance: https://health.nv.qov/press/advisories/docs/20'19 novel coronavirus.pdf
                     DOH  Public Service Announcements:
                        o https://www.Voutube.com/watch?v=uqYkATfwhxA
                        o https://www.youtube.com/watch?v=QZnYfqqhMk0
                 a   C DC Website : https ://www. cd c q ov/coro nav ru s/20 1 9- n cov/
                                                                   i


                     CDC TravelAdvisories: httos ://www. cd c o ov/co ronav rus/20 1 9-n cov/travel ers/index.html
                                                                             i




               As discussed in the above DOH advisory, the Novel Coronavirus may cause mild to
       severe respiratory symptoms like cough, fever, trouble breathing and pneumonia. Likewise, the
       above CDC travel advisory contains precautions with regard to the following destinations:
       China, lran, South Korea, ltaly and Japan. Pursuantto 9 NYCRR sections 7002.6and7013.7,
       each incarcerated individual is required to undergo a medical screening, initial screening and
       risk assessment immediately upon admission to elicit and record information, such as the
       individual's medical conditions, visible injuries, appearance and behavior, and any other
       relevant information concerning the safety or welfare of the individual. To this end, it is
       imperative that each local correctional facility supplement its admission and visitor
       screening instruments and processes to include observations and questioning for the
   Case 1:20-cv-08407-GBD-SDA Document 38-1 Filed 02/08/21 Page 3 of 37




above-referenced symptomology, and for inquiry into recent foreign travel of the
individual being screened and their family members.

    Additionally, please be reminded of the existing reporting requirements that must, pursuant
to 9 NYCRR ParL7022 and the Repg.flable lncident ManuTUor Countv Jails and the New York
Citv Department of CoJrection, be conveyed via the eJusticeNY lntegrated Justice Portal:

       Any physician-confirmed case of Novel Coronavirus (COVID-19), of either an
       incarcerated individual or facility personnel

   a   Any quarantine of a local correctional facility, or portion thereof, by a physician or local,
       state or federal department of health or other agency

   a   Any removal or relocation of an incarcerated individual or facility staff for quarantine
       purposes by a physician or local, state or federal department of health or other agency

   a   Any declared county state of emergency or the evacuation of any part of a local
       correctional facility

   .   Any admission of an incarcerated individual to a hospital

       Notwithstanding the reporting requirements set forth in the Reporfa ble lncident
Manual, all local correctionalfacilities are hereby ordered and directed, pursuant to
Correction Law sections 44(4) and 46(1), to lmmediatelv report, via the eJusticeNY
lntegrated Justice Portal, any reportable incident that concerns, involves, or is caused by
the Novel Goronavirus.




                                                                               /)
                                                              cu-!*            (LJ^
                                                                                     --l



                                                              Allen Riley, Chairman




                                                 2
Case 1:20-cv-08407-GBD-SDA Document 38-1 Filed 02/08/21 Page 4 of 37




                            Exhibit B
              Case 1:20-cv-08407-GBD-SDA Document 38-1 Filed 02/08/21 Page 5 of 37


            t{gw
            Y*RK        f*ratsnissi*n *f
              T&TI      il*c"neetion

ALLEN RILEY                            THOMAS J. LOUGHREN
Chairnran                              Commissioner




                                         CHAIRMAN'S MEMORANDUM

        NO:              3-2020

        DATE             March 18,2020

        TO:              SHERIFFS, COMMISSIONERS OF CORRECTION, JAIL ADMINISTRATORS,
                         WARDENS, JAIL PHYSICIANS and FACILITY MEDICAL DIRECTORS

        RE               Local Correctional Facility Staffing during the COVID-19 pandemic


                Pursuant to 9 NYCRR Part7041, the Commission is charged with determining the
        minimum staffing requirements for local correctional facilities to ensure proper care, custody and
        control is maintained. Such requirements are outlined in each facility's Position and Staffing
        Analysis.

                ln response to the COVID-19 pandemic, many counties have declared a state of
        emergency which, in most cases, requires non-essential county employees to work from home
        or take leave. An Executive Order from Governor Cuomo, dated March 16,2020, similarly
        requires local governments to allow non-essential personnelto work from home or take leave
        without charging accruals. There may be some instances in which county jail security personnel
        have been informed they are not considered essential and may be directed not to report to
        work.

                  To clarify, the daily staff posts outlined in each jail's Position and Staffing Analysis are
        considered essential to ensure all services are provided and safety and security is maintained.
        This includes all administrative, security, and civilian posts (i.e., health services, and where
        applicable, maintenance) outlined in the Commission's staffing analyses. However, in situations
        where areas of a facility's operations (i.e., visits, programs, etc.) have been suspended, or an
        entire housing unit has been closed, the Commission does not expect the corresponding posts
        to be filled.

            Additionally, please be reminded of the existing, staffing-related reporting requirements that
        must, pursuant to 9 NYCRR Parl7022 and the Reportable lncidertt Dlpuualfor Ce!!!f!y,,lqls s.llql
        the New York Citv Depaftntent of Correction, be conveyed via the eJusticeNY lntegrated Justice
        Portal:

              a      Any physician-confirmed case of Novel Coronavirus (COVID-19) of facility personnel

              a      Any removal or relocation of a staff member for quarantine purposes by a physician or
                     local, state or federal depaftment of health or other agency
  Case 1:20-cv-08407-GBD-SDA Document 38-1 Filed 02/08/21 Page 6 of 37




   a   Any death of facility personnel

   .   Any personnel group action that threatens the safety, security and good order of the
       facility, or results in the facility being unable to maintain minimum staffing levels, or
       affects scheduled inmate programs and/or services

       Notwithstanding the reporting requirements set forth in the Reporf ahle Incident
Manual, all local correctional facilities are hereby ordered and directed, pursuant to
Correction Law sections 44(4) and 46(1), to immediatelv report, via the eJusticeNY
lntegrated Justice Portal, any reportable incident that concerns, involves, or is caused by
the Novel Coronavirus.




                                                             CL!-a* eJA
                                                             Allen Riley, Chairman




                                                 2
Case 1:20-cv-08407-GBD-SDA Document 38-1 Filed 02/08/21 Page 7 of 37




                            Exhibit C
            Case 1:20-cv-08407-GBD-SDA Document 38-1 Filed 02/08/21 Page 8 of 37


      r'-*1
     t    sgt tlc
                                           *f
                    I




 )'""-'   Y0fltK
                    I
                        il*rs'rn"riss!*n
{**". \-i $YATr     i
                    i
                        e*nn*etimn
         '9         I

                    i



ALLEN RILEY                          THOMAS J. LOUGHREN
Chairman                             Co nrmissroner



                                        CHAIRMAN'S MEMORANDUM
         NO:             4-2020

         DATE           March 20,2020

         TO:            SHERI FFS, COM M ISSIONERS OF CORRECTION, JAI L ADM
                                                                         I N ISTRATORS,

                        WARDENS, JAIL PHYSICIANS, FACILITY MEDICAL DIRECTORS, CHIEFS OF
                        POLICE, AND SSD FACILITY DIRECTORS

         RE:            Health Advisory: COVID-19 Guidance on Supervision of the lncarcerated Population


         The following guidance for local correctronal facilities is based on the most current Centers for
         Disease Control and Prevention (CDC) and New York State Department of Health (DOH)
         recommendations for preventing the spread of the novel coronavirus of 2019 disease (COVID-
         19) and the management of Persons Under lnvestigation (PUl) f or COVID-19.

         This memorandum will provide guidance on the supervision of

             .   lndividuals in general population;
             .   lndividuals quarantined due to responses provided during the screening process;
             .   lndividuals quarantined because they came into contact with an individual who is
                 suspected of or tested positive for COVID-19;
             .   lndividuals who are displaying symptoms consistent with COVID-19; and
             .   lndividuals who tested positive for COVID-19.

         Please review this information with your agency leadership and staff and make any necessary
         adjustments to your policies and procedures in response to this rapidly evolving health crisis.
         Congregate facilities are especially at risk for the spread of communicable diseases due to the
         number of individuals living in close proximity to one another. Facilities must take steps to
         minimize the risk of an outbreak of COVID-19.

         SCOC encourages localcorrectionalfacilities to monitor the websites forthe CDC, NYS DOH
         and your respective local health department f or new information about COVID-19. Additionally,
         we urge you to remain in close communication with SCOC staff who have been instructed to
         immediately elevate COVID-19 questions and concerns.

         GENERAL POPULATION SUPERVISION

         Existing supervision requirements should be observed. Facilities should adhere to cleaning and
         disinfecting guidance that is available on the NYS DOH COVID-19 website:
         ht-tps.//.q-p.ron.avitus-hqal-tl*nJ-gpvlhome. Social Distancing should be maintained between staff
         members and the incarcerated population. A distance of six feet between all individuals is
   Case 1:20-cv-08407-GBD-SDA Document 38-1 Filed 02/08/21 Page 9 of 37




recommended. While this may present a challenge depending on the physical layout of a f acility
(e.9. linear, direct supervision), everyeffort should be made to maintain such distance.

QUARANTI NE SU PERVISION

The following guidance is provided for situations where an individual is quarantined as a
precaution because of responses provided d uring a screening process or where a person came
into contactwith an individualwho is suspected of ortested positivefor COVID-19:

       Cell Supervision - Social Distancing should be maintained between staff members and
       incarcerated individuals. A distance of six feet between individuals is recommended. ln
       housing areas consisting of cells with open bars, supervisory visits should be conducted
       f rom the "cat-walk" area, if one exists. lf necessary, lighting should be adjusted (or
       flashlights should be used) to ensure adequate visibility. ln housing areas consisting of
       solid doors, supervisory visits can be conducted through the door window. Food
       slots/cuff ports should be closed when not in use.

       Daysoace Supervision - Social Distancing should be maintained between staff members
       and incarcerated individuals, and between the incarcerated peoplethemselves. A
       distance of six feet between all individuals is recommended. While this can present a
       challenge depending on the physical layout of a facility (e.9. linear, direct supervision),
       every effort should be made to maintain such distance.

COVI D-1 9 SYM PTOMATIC/POSITIVE SU PERVISIO N

The following guidance is provided f or situations where an incarcerated individual is isolated
because he or she is displaying symptoms consistent with COVID-19 (e.9. cough, fever, trouble
breathing, or pneumonia) or has tested positive forCOV|D-19:

   .   Staff assigned to supervise in the same room as such inmates should be wearing
       Personal Protect Equipment (PPE) such as appropriate masks, gloves, goggles, etc.,
       and any additional PPE required by their department.

   .   While wearing the necessary PPE in such situations, Social Distancing is not necessary,
       regardless of the type of housing area conf iguration or interaction (i.e., supervisory
       visits).

Additional guidance concerning healthcare precautions should be discussed with your local
health department.

                                                                           /a
                                                           Utu--           (U^
                                                                                 1

                                                           Allen Riley, Chairman




                                               2
Case 1:20-cv-08407-GBD-SDA Document 38-1 Filed 02/08/21 Page 10 of 37




                            Exhibit D
             Case 1:20-cv-08407-GBD-SDA Document 38-1 Filed 02/08/21 Page 11 of 37


           rutw
           YCIfiI{   {*rre*a**x**uz      *t
           STATf;:
                     il*rn*rt*#ra
ALLEN RILEY                        THOMAS J. LOUGHREN
Chairman                           Conr r-nissioner




                                      CHAIRMAN'S MEMORANDUM

           NO:       5-2020

           DATE      April4,2020

       TO:           SHERI FFS, COMM ISSIONERS OF CORRECTION, JAI L ADM INISTRATORS,
                     WARDENS, JAIL PHYSICIANS, FACILITY MEDICAL DIRECTORS, CHIEFS OF
                     POLICE, AND SSD FACILITY DIRECTORS

           RE        Health Advisory: Recent CDC and DOH COVID-19 Guidance Relevant to
                     Correctional and Detention Facilities


       The United States Centers for Disease Control and Prevention (CDC) recently published lnterim
       Guidance on Manaqement of Coronavirus Disease 2019 (COVID-19) in Correctional and
       Detention FagilitLe_s. This guidance contains recommendations on several topics relevant to
       institutions, including: enhanced cleaning/disinfecting and hygiene practices; social distancing
       strategies; infection control, including recommended personal protective equipment (PPE) and
       potential alternatives during PPE shortages; screening of incoming incarcerated individuals;
       staff and visitors; and evaluation, quarantine and clinical care of confirmed and suspected cases
       of COVID-19.

       For your further reference, the New York State Department of Health (DOH), recently published
       Protocols for Essenttal Personnelto Return to Work Followinq COVID-19 Exposure or lnfection.
       This guidance provides recommended criteria to allow personnelwho were exposed to, or are
       recovering from COVID-19, to work in the workplace setting if needed to maintain essential
       operations.

       Please immediately review this information with your respective administration and local health
       officials, and make any necessary adjustments to your policies, procedures and operations in
       response to this rapidly evolving public health crisis. Detention facilities are at greater risk for
       the spread of communicable disease, due to the number of individuals living in close proximity
       to one another, facilities must take all available precautions to minimize the risk of a COVID-19
       outbreak, while simultaneously maintaining a safe and secure facility.

                                                                       .i ). .'1 a            l' r' ,''j
                                                                     ''!- ::! {it tiJ-' i*-   l't;,--r t)r-J.
                                                                          -.F'    -                          i
                                                                                                           --t


                                                                     Allen Riley, Chairman
Case 1:20-cv-08407-GBD-SDA Document 38-1 Filed 02/08/21 Page 12 of 37




                            Exhibit E
            Case 1:20-cv-08407-GBD-SDA Document 38-1 Filed 02/08/21 Page 13 of 37


            gw
           YORK      e*:r'nrnlssi**?        *f
           s?&Tr     fl*nr*eti*rr
ALLEN RILEY                           THOMAS J. LOUGHREN
Chairman                              Cot-nnrissioner


                                         CHAIRMAN'S MEMORANDUM
           NO:        6-2020

           DATE:      April 15,2020

           TO:        SHERIFFS, COMMISSIONERS OF CORRECTION, JAIL ADMINISTRATORS,
                      WARDENS, JAIL PHYSICIANS, FACILITY MEDICAL DIRECTORS, CHIEFS OF
                      POLICE, AND SSD FACILITY DIRECTORS

           RE:        Health Advisory: Executive Order 202.16 Requiring Face Coverings




       On April 12,2020, New York State Governor Andrew M. Cuomo issued Executive Order 202.16,
       which provided the following directive:

                   For all essenfia/ busrnesses or entities, any employees who are present in the
                   workplace shall be provided and shall wear face coverings when in direct contact
                   with customers or members of the public. Busrnesses must provide, at their
                   expense, such face coverings for their employees. This provision may be enforced
                   by local governments or local law enforcement as if it were an order pursuant to
                   section 12 or 12-b of the Public Health Law. This requirement shall be effective
                   Wednesday, April 15 at 8 p.m.

       All security, health, and ancillary service staff of a local correctional facility, when in direct
       contactwith incarcerated individuals and/or members of the public, must be provided and wear
       face coverings. To help answer any questions on this subject, please review the New York
       State Department of Health's (DOH) lnterim Guidance on Executive Order 202.16 Requiring
       Face Coverings for Public and Private Employees lnteracting with the Public During the COVID-
       1 9 O utbreak (attached).



       Note, N-95 respirators are critical supplies that must continue to be reserved for healthcare
       workers and other first responders. N-95 respirators should only be worn by employees who
       have had medical clearance and successful fit testing and are providing direct care to a patient.

       Lastly, please be reminded that any request of your facility for personal protective equipment
       should be coordinated through the county's local Office of Emergency Management.



                                                                                     &\
                                                                     Allen Riley, Chairman
   Case 1:20-cv-08407-GBD-SDA Document 38-1 Filed 02/08/21 Page 14 of 37


           NETi'YORK
           STATE OF
                          Department
           OPPORTUNITY.
                          of Health
ANDREW M. CUOMO                         HOWARD A. ZUCKER, M.D., J.D                       SALLY DRESLIN, M.S., R.N.
Governor                                Commissioner                                      Executive Deputy Commissioner

 lnterim Guidance on Executive Order 202.16 Requiring Face Coverings for Public
 and Private Employees lnteracting with the Public During the COVID-19 Outbreak
                                             April14,2020

Background:
ln December 2019, a new respiratory disease called the novel coronavirus (COVID-19) was
detected. COVID-19 is caused by a virus (SARS-CoV-2) that is part of a large family of viruses
called coronaviruses. Recently, community-widetransmission of COVID-19 has occurred in the
United States, including New York where the number of both confirmed and suspected cases is
increasing. To reducethe community-widetransmission of COVID-19, GovernorAndrew M.
Cuomo has taken aggressive action through Executive Order 202, as amended, to combat the
spread of this infectious disease, reducing the density of people in areas of common
congregation by closing the in-person operations of non-essential businesses and prohibiting all
non-essential gatherings of individuals of any size for any reason

Executive Order:
Executive Order 202.16, issued on April 12,2020, provides the f ollowing directive

        For allessenfra/ busrnesses or entities, any employeeswho are present in the workplare
        shall be provided and shall wear face coverings when in direct contact with customers or
        members of the public. Busrnesses must provide, at theirexpense, such face coveings
        for their employees. This provision may be enforced by local govemmentsor local law
        enforcement as if it were an order pursuant to section 12 or 12-b of the Public Heatth
        Law. This requirement shall be effective Wednesday, April 15 at I p.m.

Guidance:
Essential businesses, as well as state and local government agencies and authorities, must
procure, fashion, or otherwise obtain face coverings and provide such coverings to employees
who directly interact with the public during the course of their work at no-cost to the employee.

    a   Businesses are deemed essential by the Empire State Development Corporation (ESD),
        pursuant to the authority provided in Executive Order 202.6. Please visit the ESD
        website f or specific information on essential businesses. For the purpose of this
        guidance, essential businesses shall also provide face coverings to contractors,
        includ ing independent contractors.

        Face coverings include, but are not limited to, cloth (e.9. homemade sewn, quick cut,
        bandana), surgical masks, N-95 respirators, and f ace shields. Please visit the Centers
        f or Disease Control and Prevention's "Coronavirus Disease 2019 (COVID-19)" website

        f or information on cloth face covers and other types of personal protective equipment
        (PPE), as wellas instructions on use and cleaning.


                              Empire State Plaza, Corning Tower. Albany, NY 12237 lhealih.ny.gov
  Case 1:20-cv-08407-GBD-SDA Document 38-1 Filed 02/08/21 Page 15 of 37




    a   Direct interaction with the public shall be determined by the employer, but, at a
        minimum, shall include any employee who is routinely within close contact (i.e. six feet
        or less) with members of the public, including but not limited to customers or clients.

    a   Employees are allowed to use their own f ace coverings, but shall not be mandated to do
        so by their employer. Fufther, this guidance shall not prevent employees from weaing
        more protective coveings(e.9. surgicalmasks, N-95 respirators, orface shields) if the
        individual is already in possesslon of such PPE, or if the employer otherwise requires
        employees to wear more protective PPE due to the nature of their work (e.9. healthcare).

    a   Employees are required to wear f ace coverings when in direct contact with members of
        the public, except where doing so would inhibit or otherwise impair the employee's
        health. Employers are prohibited from requesting or requiing medical or other
        documentation from an employee who declinesto wear a face covering due to a me dical
        or other health condition that prevenfs such usage.

    a   Employees who are unable to wear face coverings and are susceptible to COVID-19
        based on the "Matilda's Law" criteria (i.e. individuals who are70 years of age or older,
        individuals with compromised immune systems, and individuals with underlying
        illnesses) should consult with their employerto consider reasonable accommodations,
        including but not limited to different PPE, alternate work location, or alternate work
        assignment with fewer interactions with the public. Employers should work with their
        employees to see if they can be accommodated to ensure the employee can continue to
        deliver essential services in the saf est man ner possible.

    a   lf an employer is unable to procure, f ashion, or otherwise obtain face coverings for their
        employees, they may consult with their local off ice of emergency management to
        determine if extra supplies exist within the municipality for this purpose and, if so, they
        may submit a request forf ace coverings. Please note that quantites are extremely
        limited and are prioritized for health care workers and f irst responders. Nof being able to
        source face coverings doesnol relieve an employels obligation to provide such face
        coverings to their employees.

    a   Nothing in this guidance shall supercede the respiratory protection equipment
        requirements set f ofth by the United States Department of Labor's Occupational Safety
        and Health Administration (OSHA).

Add itional I nformation :
New York State Coronavirus (COVID-1 9) Website
https://coro navirus. health. ny. gov/

United States Centers for Disease Controland Prevention Coronavirus (COVID-19) Website
https ://www. cd   c. q   ov/co ro navi ru s/2 01 9 -n cov/i n dex. html


                                                              2
Case 1:20-cv-08407-GBD-SDA Document 38-1 Filed 02/08/21 Page 16 of 37




                            Exhibit F
              Case 1:20-cv-08407-GBD-SDA Document 38-1 Filed 02/08/21 Page 17 of 37



            sJxi#        t" ra   svz Nxzt g
                                     xi r* r z x      €'
            n{{.}{ltt,
            qTA't'i'
                         {**-ns:e t.$*rr

ALLEN RILEY                                   THOMAS J, LOUGHREN
Chairrlan                                     Collrnissioner



                                                CHAIRMAN'S MEMORANDUM

            NO            7-2020

            DATE:         April25,2020

            TO            SHERI FFS, COMM ISSIONERS OF CORRECTION, JAI L ADM INISTRATORS,
                          WARDENS, JAIL PHYSICIANS, FACILITY MEDICAL DIRECTORS, CHIEFS OF
                          POLICE, AND SSD FACILITY DIRECTORS

            RE            Health Advisory: Discontinuation of lsolation for Patients with COVID-19




        The New York State Department of Health recently published the attached Health Advisory:
        Discontinuation of lsolation for Patients with COVID-19 Who Are Hospitalized or in Nursing
        Homes, Adult Care Homes, or Other Congregate Seffrngs with Vulnerable Residents. This
        guidance provides recommended criteria to be used by local correctional facility health staff
        when discontinuing the isolation of an incarcerated individual previously diagnosed with COVID-
            19.

        Please immediately review this information with your respective administration and local health
        officials, and make any necessary adjustments to facility policies, procedures, and operations in
        response to this rapidly evolving public health emergency.



                                                                                   e\
                                                                   Allen Riley, Chairman
       Case 1:20-cv-08407-GBD-SDA Document 38-1 Filed 02/08/21 Page 18 of 37



               NEWYORK
               STATE OF
                               De partment
               OPPORTUNITY..
                               of Health
ANDREW M. CUOMO                               HOWARD A. ZUCKER, M.D., J.D                       SALLY DRESLIN, M,S., R,N,
Governor                                      Commissioner                                      Executive Deputy Commissioner


    DATE                  April 19,2020

    TO:                   Hospitals, Nursing Homes, Adult Care Homes, and Other Congregate Settings
                          Where Populations Vulnerable to COVID-19 Reside

    FROM:                 NYS Department of Health (NYSDOH) Bureau of Healthcare Associated
                          lnfections (BHAI)

         Health Advisory: Discontinuation of lsolation for Patients with COVID-19 Who Are
      Hospitalized or in Nursing Homes, Adult Care Homes, or Other Congregate Settings with
                                      Vulnerable Residents

                                           Please distribute immediately to:
                   Administrators, lnfection Preventionists, Medical Directors, and Nursing Directors

    Recent guidance allows for discontinuation of isolation f or patients with COVID-19 when they
    meet the following conditions.
           .
           At least 3 days (72 hours) have passed since recovery, defined as resolution of fever
           without the use of fever-reducing medications; AND
           .
           lmprovement in respiratory symptoms (e.9., cough, shortness of breath); AND
           .
           At least 7 days have passed since symptoms f irst appeared.

    However, hospitalized patients or older adults may have longer periods of infectivity, and
    hospitals, nursing homes, adult care facilities, and certain other congregate living facilities, are
    settings with highly vulnerable patients and residents. Therefore, for patients who are admitted
    to or remain in these settings, NYSDOH recommends discontinuation of transmission-based
    precautions for patients with COVID-19, when they meet the f ollowing more stringent conditions:

           o     Non-test-basedstrategy:
                    o At least 3 days (72 hours) have passed since recovery, defined as resolution of
                       fever (greater than or equal to 100.0) without the use of fever-reducing
                       medications;AND
                    o lmprovement in respiratory symptoms (e.9., cough, shortness of breath); AND
                    o At least 14 days have passed since symptoms attributed to COVID-19 f irst
                          app:"?1,
                                    patients who were asymptomatic at the time of their f irst positive test
                                and remain asymptomatic, at least 14 days have passed since the first
                                positive test.

       a         Test-based strategy: lf testing is available to a f acility through in-house or commercial
                 means, the following test-based strategy may also be considered.
                    o Lack of fever (greater than and equal to 100.0), without fever-reducing
                        medications;AND
                    o lmprovement in respiratory symptoms (e.9., cough, shortness of breath); AND
                    o Negative results of an FDA Emergency Use Authorized COVID-19 molecular
                        assay f or detection of SARS-CoY-2 RNA, f rom at least two consecutive tests

                                 Empire State Plaza, Corning Tower, Albany, NY 12237 lhealth.ny.gov
  Case 1:20-cv-08407-GBD-SDA Document 38-1 Filed 02/08/21 Page 19 of 37




               conducted on recommended specimens (nasopharyngeal, nasal and
               oropharyngeal, or nasal and saliva), collected greater than or equalto 24 hours
               apart.
           o   For patients who were asymptomatic at the time of their f irst positive test and
               remain asymptomatic, testing for release from isolation may begin a minimum of
               7 days f rom the f irst positive test.

These recommendations also apply to persons suspected of having COVID- 1 9. The test-based
strategy is strongly preferred f orseverely immunocompromised patients (e.9. treated with
immunosuppressive drugs, stem cell or solid organ transplant recipients, inherited
immunodeficiency, or poorly controlled HIV). lf the test strategy is not used for individuals
severely immunocompromised, the case should be discussed with the local health department
orwith NYSDOH.

Patients who remain in, or are admitted, to a nursing home, adult care facility, or other
congregate living f acility with vulnerable residents, and meet criteria for discontinuation of
transmission-based precautions using the nontest-based strategy but who remain symptomatic,
such as with a persistent cough, should be: (1) placed in a single room or be cohorted with other
recovering residents who had confirmed COVID-19; (2)remain in their room; and (3) wear a
facemask when caregivers enter the room.

General questions or comments about this advisory can be sent to
covidhospitaldtcinfo@health.ny.gov, covidnursinghomeinfo@health.ny.gov,
covidad ultcareinf o@health. ny.g ov, or icp@health. nli.gov.




                                               2
Case 1:20-cv-08407-GBD-SDA Document 38-1 Filed 02/08/21 Page 20 of 37




                            Exhibit G
              Case 1:20-cv-08407-GBD-SDA Document 38-1 Filed 02/08/21 Page 21 of 37


            i*frw
            ?*$rK
                      {**:nrissi*sl          *f
            $TATH     {*rresti*n
ALLEN RILEY                            THOMAS J. LOUGHREN
Charrrnan                              Comnrissioner




                                          CHAIRMAN'S MEMORANDUM

            NO          9-2020

            DATE:       October 28,2020

            TO          SHERI FFS, COMM ISSIONERS OF CORRECTION, JAI L ADM I NISTRATORS,
                        WARDENS, JAIL PHYSICIANS, FACILITY MEDICAL DIRECTORS, CHIEFS OF
                        POLICE, AND SSD FACILITY DIRECTORS

            RE          Health Advisory: Limitations on Correctional Facility Visitation via the Cluster Action
                        lnitiative




            Executive Order No. 202.68, issued October 9,2020, established the C/usfer Action lnitiative,
            which aims to identify and cease the spread of COVID-19 by addressing outbreaks of new
            cases within a limited and definable geographic area. Designations of a Red Micro-Cluster
            Zone, an Orange Warning Zone, or a Yellow Precautionary Zone are based on metrics
            indicating substantial COVID-19 spread, and result in corresponding restrictions and limitations
            on non-essential gatherings, in-school instruction, etc. within these zones.

            Attached please find recent guidance from the New York State Department of Health, informing
            operators of congregate residential facilities (including correctional and juvenile justice facilities)
            of required limitations on visitation for facilities located in Red and Orange zones.

            Please immediately review this information with your respective administration and local health
            officials, and make any necessary adjustments to your policies, procedures and operations in
            response to this rapidly evolving public health emergency. As detention facilities are especially
            at risk for the spread of communicable disease, due to the number of individuals living in close
            proximity to one another, facilities must take all available precautions to minimize the risk of a
            COVID-19 outbreak, while simultaneously maintaining a safe and secure facility.

            Please refer to this link to determine if your facility falls within a Red or Orange zone:
            httos://covid hotsootloo n health nv oov/#/home



                                                                             /'xr'"           ,r/1 0^
                                                                            ijl!_Jl_* [L;-.
                                                                            Allen Riley, Chairman
   Case 1:20-cv-08407-GBD-SDA Document 38-1 Filed 02/08/21 Page 22 of 37


             NEWYORK
             STATI   OT     I Oepartment
             OPPORTUNITY"

                            I
                              of Health
 ANDREW M. CUOMO                        HOWARD A. ZUCKIR, M.D,, J.D"   tI$A l, PINO, M,A., J.D.
 Gcverrtcr                              Csrrmissionei"                 [.\€ctJi i,.'e De;:   i;iy Conrnrissioner

DATE:                October 23,2020
TO:                  Facility Operators and Administrators
FROM                 New York State Department of Health

                      Health Advisory: All Residential Congregate Facilities

                               Please distribute immediately to:
              Operators, Adm i nistrators, Directors of N urs i n g, Med ical         Di     rectors,
                                     Activities Professiona ls

Background
Since the onset of the COVID-19 public health emergency, New York State has relied on data
and metrics, science, and public health expertise to make all decisions impacting public health
With the fall and winter approaching, Governor Cuomo has introduced a new data-based
strategy of aggressively responding to micro-clusters in order to limit COVID-19 spread via the
Cluster Action lnitiative.

With one of the lowest baseline rates of COVID-19 transmission in the country, New York has
the opportunity to identify and limit spread of COVID-19 by addressing "micro-clusters," which
are outbreaks of new cases within a limited anddefinable geographic area.

This lnitiative focuses response in defined geographic areas, thereby addressing transmission
on a focused basis and preventing broader viral transmission that would result in widespread
economic shutdowns. Areas that meet metrics demonstrating substantial COVID-19 spread may
be designated either a Red Micro-Cluster Zone, an Orange Warning Zone, or a Yellow
Precautionary Zone.

On October 9, 2020, Governor Andrew M. Cuomo issued EO No. 202.68 which, among other
things, established red, orange, and yellow zones and imposed restrictions and limitations on
non-essential gatherings, participant occupancy in houses of worship, indoorioutdoor dining,
and in-person schools within these zones.

Purpose
The purpose of this guidance is to inform operators of congregate facilities. including state or
local agencies, or not for profit service providers of limitations on visitation in residential
congregate settings located in "red" and "orange" zones subject to Cluster Action lnitiative
restrictions as established pursuant to Executive Order (EO) No. 202.68.ln order to ensure
safety of residents and staff of facilities housing congregate populations, these visitation
restrictions shall be effective at 3 pm on Sunday, October 25,2020, and shall remain in effect
the duration a facility remains in such zone. Unless superseded by this guidance. all other state
agency guidance and policies with respect to visitation remain in effect.

Residential congregate facilities for purposes of this guidance include
   .    Nursing homes
   .    Adult care facilities and Adult homes



                                                                                                  1li,;,Lirr
  Case 1:20-cv-08407-GBD-SDA Document 38-1 Filed 02/08/21 Page 23 of 37




    .   Pediatric skilled nursing facilities
    .   Facilities for individuals with developmental disabilities (OPWDD run, licensed or
        regulated homes)
    .   Facilities for individuals affected by substance use (OASAS run, licensed, or regulated
        facilities)
    .   Facilities for individuals in receipt of mental health services (OMH run, licensed or
        regulated facilities)
    .   Residential treatment centers (OCFS run, licensed, or regulated facilities)
    .   Juvenile justice facilities
    .   Hospitals
    .   Correctionalfacilities

Effective immediately, in red and orange zones, congregate residential facilities must limit
visitation in accordance with the following guidance:


Red Zones

Allvisitation is suspended in residential congregate facilities located in red zones, except for in
the following instances: compassionate care (including end of life/hospice situations), medically
or clinically necessary (i.e. visitor is essential to the care of the patient), accompanying a minor
in a pediatric facility, labor/delivery/post-partum care, necessary legal representatives, and
essential companions to individuals with intellectual and/or developmental disabilities or with
cognitive impairments, including dementia.


Orange Zones

Visitatiorr sltall be suspended at a residerrtial congregate facility irr arr orarrge zone if ar sterll
member or resident in the facility has tested positive for COVID- 1 9 in the last '14 days, except
for in the following instances: compassionate care (including end of life/hospice situations),
medically or clinically necessary (i.e. visitor is essential to the care of the patient),
accompanying a minor in a pediatric facility, labor/delivery/post-partum care, necessary legal
representatives, and essential companions to individuals with intellectual and/or developmental
disabilities or with cognitive impairments, including dementia.


This supersedes other local health department orders which may impact visitation in these
zones.


Thank you foryour ongoing support and cooperation in responding to COVID-19 concerns. For
more information visit https://coronavirus.health.nv.qov/home.




                                                                                             2l?:,i,t'
Case 1:20-cv-08407-GBD-SDA Document 38-1 Filed 02/08/21 Page 24 of 37




                            Exhibit H
                     Case 1:20-cv-08407-GBD-SDA Document 38-1 Filed 02/08/21 Page 25 of 37

               '1

               lg'   r tt
                            {r:enrn*sxi*a"l     *f
               )jJ'_iii_
                            {*rn*e t**n
AI.t-EN RILEY                             THOMAS J. LOUGHREN
Clxtrrirrarr                              Conrmissioner




                                             CHAIRMAN'S MEMORANDUM

               NO           1-2021

               DATE         January 6,2021

               TO           SHERIFFS, COMMISSIONERS OF CORRECTION, JAIL ADMINISTRATORS,
                            WARDENS, JAIL PHYSICIANS, and FACILITY MEDICAL DIRECTORS

               RE           COVID-19 Vaccination Availability for Jail Health Staff




           The New York State Department of Health (NYSDOH) is continuing to expand on its
           prioritization and allocation framework based on guidance from the Centers for Disease Control
           and Prevention's (CDC's) Advisory Committee on lmmunization Practices (ACIP). As of January
           2021, eligibility for receiving the vaccination in phase '1A is being expanded to include all
           outpatienUambulatory front-line, high-risk health care workers who provide direct in-person
           patient care, as well as all public health care workers who provide direct in-person care,
           including those who conduct COVID-19 tests and handle lab specimens. Beginning this week,
           eligibility will also be expanded to include home care workers and aides, hospice workers,
           personal care aides, consumer-directed personal care workers and nursing home, adult care
           facility and other congregate setting workers.

           As a result of this expansion, alljail medical personnel are now eligible to receive the
           vaccination, including, but not limited to, clinical physicians, nurse practitioners, physician
           assistants, registered nurses, nurse administrators, Senior Utilization Review Nurses, lnfection
           Control Nurses, LPNs, dentists, dental assistants and hygienists, optometrists, pharmacy
           supervisors, pharmacists, pharmacy aides, medical lab tech, psychiatrists, psychologists and
           other behavioral health workers.

           New York State has launched a new "Am I Eligible" app to help New Yorkers determine their
           eligibility. connect them with administration centers, and schedule appointments. To access the
           app, as well as find the latest information concerning the vaccine and its administration, jail
           medical staff should visit                  ible. covrd'1 9va ccine. he:r lth

           Once scheduled for a vaccination, health staff must provide proof of occupation/eligibility to the
           vaccination site. This could include an employee lD card, a letter from an employer or affiliated
           organization, or a pay stub, depending on the specific priority status. Providers will not
           vaccinate any person who does not have proof of their occupation or priority status. Executive
           Order 2O2.BG imposes monetary penalties for any provider vaccinating an individual who has
           not certified eligibility or for who the provider otherwise has knowledge the individual is not a
           member of a priority group. The NYSDOH vaccine form includes a self-attestation regarding
  Case 1:20-cv-08407-GBD-SDA Document 38-1 Filed 02/08/21 Page 26 of 37




eligibility for vaccination, which must be completed prior to vaccination. Eligibility for the vaccine
must be based on current employment status.

The development of COVID-19 vaccines marks a new phase for the entire country in the battle
against this insidious disease, which has claimed hundreds of thousands of lives in our country
alone. Vaccination is what may ultimately save your life, as well as help protect you and your
loved ones from becoming seriously ill, if you are exposed to COVID. You have a responsibility
to protect yourself, as well as to help prevent the spread of the virus. You can do this by getting
vaccinated and by complying with COVID-19 guidelines. Attached is a one-page vaccine
instruction overview issued by the Department of Health for your information. After being
vaccinated, it is important that you continue to follow all safety precautions, both in the
workplace and in the community, including the continued wearing of a mask, social distancing
and good hand hygiene.

The Commission of Correction takes seriously its mission to provide for a safe, stable and
humane correctional system in New York State, which includes the safety and well-being of
facility employees, their families, the surrounding communities and the incarcerated population.
The Commission trusts that the administrations and staff of New York's local correctional
facilities will continue to lead in the fight against COVID-19 by getting vaccinated and complying
with COVID-19 guidelines. lf you have any general questions regarding the vaccine, please
contact your healthcare provider or visit the NYS COVID-19 Vaccine website at:
httos://covid 1 9vaccine. health. n v.qov/




                                                               elJr---         &\
                                                               Allen Riley, Chairman




                                                  2
          Case 1:20-cv-08407-GBD-SDA Document 38-1 Filed 02/08/21 Page 27 of 37



              NEWYORK
              STATE OF
                                Department
              OPPOR]UNITY.
                                of Health
ANORTW H" CUOMO                                       Ho$IARD A. ZUCKER, M.D., J.D.                                         LISA J. PrNO, M.A.r .J"D.
Gc!,etttot.                                           Cor:nrissioner                                                        lxei -ili',e Dep ".:t'r Conirr:lslic,lier


                                             lnstructions for Receiving COVID-19 Vaccine
                                                  New York State Vaccination Program
                                                                            Phase 1A


       It may soon be your turn to receive the COVID-19 vaccine in New York Statel

       There are currently two COVID-1-9 vaccines available, and both have been deemed safe and effective by
       the Food and Drug Administration (FDA) and a special task force made up of New York State medical and
       scientific experts.

      The vaccines are also available at no cost to you.

       You    will need two doses of the same vaccine to be fully vaccinated.

      Here's an easy way to find out whetherit's yourturn: Followthis website linkto see if you are eligible
      for a vaccine. Please go to https://am-i-elieible-qa.covidlgvaccine. health. nv.gov/ to find out

      The web page will ask for information such as your name, where you live, and what you do for a living. lf
      you are in a priority group currently eligible for vaccination, the site will show you the location of nearby
      health care providers who can give you the vaccine. Just choose the one you prefer, and schedule the
      appointment.

      lf it's not yet your turn, you can check back anytime to find out when the time is right

      lf you have any other questions about this process or general questions about the vaccine, please go to
      htt ps://covid l9vaccine. hea lth. nv gov/frequently-asked-questions or to
      htt ps ://covid L9vacci ne. hea lth. ny.gov/what-you-need-l<now to learn more

      No vaccine is 100% effective. While you wait to get the vaccine and even in the weeks after receiving
      both required doses, you must make sure to continue to:
              .   Wear a mask
              o   Socially distance from others (at least 6 feet apart)
              r   Practice good hand hygiene




                                    Frn,.a    (t>r.    ilr:r   t-.:rr,irc   l-.r;r   jir:n   , i1\'   1
                                                                                                          .':.1   tscri'r   a   rr..
Case 1:20-cv-08407-GBD-SDA Document 38-1 Filed 02/08/21 Page 28 of 37




                            Exhibit I
Case 1:20-cv-08407-GBD-SDA Document 38-1 Filed 02/08/21 Page 29 of 37




                                                          '\#       ----l
      No.202.16

                                               EXECUl'IVE ORDEI{
                                  Continuing I'emporary Suspension and N{odification of Laws
                                                Relating to thc Disaster Emergency


            \IryIERllAS, on N1arch 1,2020,I issued Executive Order Number 202, declarfug a State disaster
      emergency for the entire State of New-York: and

             WHEREAS, both travel-related cases and community contact transmission of COVID-19 have
      been documenteci in New York State and are expecied to be continue;

              NOW, TIIEREFORD, I, Andrew M. Cuomo, Govemor of the State ofNew York, by virnre of the
      authotity vested in me by Section 29-a of Article 2-B of the Executive Law to temporarily suspend or
      modifu any statute, local larv, ordinauce, order. ru1e, or regulation, or parls thereof, ofany agency durilg a
      State disaster emergency, ifcompliance wilh such statute, locai law, ordinance, order, rule, or regulation
      would prevent, hinder, or delay action necessary to cope with the disaster emergency or ifnecessary to
      assist or aid in coping rvith such disaster, I hereb-v temporarily suspend or modify, for the period from the
      date of this Executive Orcier through May 12,2020 the followiag:

                  Sections 8602 and 8603 ofthe Education Larv, and section 58-1.5 ofTitle 10 ofthe NYCRR, to
                  the extent necessary to pernrit individuals to perfolm testing for the detection of SARS-CoV-2,
                  or its antibodies, in specimens collected from individuals suspected of suffering fiom a COVID-
                  i 9 infection; individuals perfonning testing must meet the federal requirements for testing
                  personnel appropriate to the assay or device authorized by the FDA or the New York State
                  Department of Health;

                  Section 71 1 of the Real Property and Proceedings Law, Section 232-a of the Real Properly Lar.v,
                  and subdir.isions B and 9 of section 4 of the Multiple Drvelling Law, and any other law or
                  regulation are suspendecl and modified to the extent that such la..l,s would othenvise create a
                  landlord tenant relationship betrveea an,v individual assisting with the response to COVID-I9 or
                  any indiviclual that has been displaced ciue ro COVID-19, and any individual or entity, including
                  but not limited to any hotel ouner, hospiral, not-for-profit housing provider, hospital, or anv
                  other temporary housing provider u'ho provides temporary housing for a period of thirtv    da.vs   or
                  rnore solel.v for purposes of assisting in the response to COVD-I9;


          n\i ADDITION, by virtue of thc autlioritl'r'ested in rne by Section 29-a of Article 2-B of the Executive
      Larv to issue an,v directivc during a disastcr emergenc-v necessary to cope with the disaster, I hereby issue
      the follor.ving directives for the period iiom the date of this llxecutive Ordel through Ma,v 12, 2020:

                  The Nerv York City'Deparnnent of Larv shall issue no-action or no-filing letters received during
                  the duration ofihis execurir,e ordcr within 45 days llom subrnission ofsuih no-action or no-
                  Ii1hg application made 1o dre department of larl, for essential projects involr,ing affordable
                  housing and horneless she.liers. For each application granted by the department of la',v u,hich
                  permits rhe applicant to solici'l public interest or public ftinds preliminary ro the filing of an
                  oflering statetnent or for the issuance of a "no-filing required" letter. The Ne',v York City
                  Deparlment ofFinance shall process ald record condominium declarations for essential projecrs
                  invoh,ing hospitals or health ca:e facilities, affordable housing. and homeless shelters within 30
                  da1's   ofreceipt ofsuch filing.
Case 1:20-cv-08407-GBD-SDA Document 38-1 Filed 02/08/21 Page 30 of 37




              An1'political parr,v, political party authoriry* or political partv
                                                                                  official, rvhich,   b,v   virnre of any
              lar+'has a caucus scheduled or otherwise requir'"a
                                                                   to take place in epril o, it,tuy:ol-ozo. shalr be
              postponed until June 1, 2020. without prejudicc,
                                                                 howeveisuch caucus ,r.uy                  ifth.
              caucus is able to be herd remotely, thrguqh use oftelephone
                                                                               conference, video"ontin*
                                                                                                   conference,
              aad/or othe' sirnilar sen ice, and provided that notice foi
                                                                           any parry caucus ro be held remotely
              shall be deemed satisfiecl if such notice includes specific informaiion
                                                                                        on .".o,. punicipation
              and has been fi1ed with the clerk and board of elections
                                                                         ar leasr five days pr"..oiil tne auy or
              the caucus and published either by nervspaper publication
                                                                            thereof once u.ittrin the iiilage, or on
              tbe patl' 's rvebsite, or through ellcuonii mail'to any previous
                                                                                 caucus participani ror rtricn 11,e
              party has an electronic mail address.

              For all essential businesses or entities. ar,v emplol,ees who
                                                                               are present in the rvorkpiace shall be
              provided and shall wear face co'l'erings r,uhen in di.ect
                                                                          contact lvith customers or members of the
              public' Businesses must provide, at tlieir expense, such
                                                                           face coverings for their employees. This
              provision may be enforced by local govelnments
                                                                    or local law enJbrciment as if it ',ier. an orde.
              pursuarttosectionl2orl2-bofthePublicHealthLarv.
                                                                                Tbjsrequirementshailbeeffective
              Wednesday,   April 15 at   8 p.m.




                                                             GI   V   E   N   under my hand and the   privy Seal ofthe

                                                                                State in the City of Albany this

                                                                                twelfth day of April in the year two

                                                                                thousand twenty.




     BY TTIE GOVERNOR


          /W
          Seoetary to the Governor
Case 1:20-cv-08407-GBD-SDA Document 38-1 Filed 02/08/21 Page 31 of 37




                            Exhibit J
   Case 1:20-cv-08407-GBD-SDA Document 38-1 Filed 02/08/21 Page 32 of 37




                                   Tns Crtv or New yoRx
                                    OrrrcE oF THE MevoR
                                      NEw YoRK, N.Y. roooz
                            EMERCENCY EXECUTIVE ORDER NO.              I OO



                                          March 16,2020

                              EMERGENCY EXECUTIVE ORDER


        WHEREAS, on March 7,2020, New York State Governor Andrew Cuomo declared a
State disaster emergency for the entire State of New York to address the threat that COVID-19
poses to the health and welfare of New York residents and visitors; and

        WHEREAS, Emergency ExecutiveOrderNo. 98, issued March 12,2}2},contains a
declaration of a state of emergency in the City of New York due to the threat posed by COVID-
l9 to the health and welfare of City residents, and such declaratidn remains in efiect for a period
not to exceed thifty (30) days or until rescinded, whichever occurs first; and

        WHEREAS, on March 6,2020, the New York State Commission of Correction issued a
Chairman's Memorandum directing local correctional facilities to coordinate disease control and
prevention efforts with their county and city health departments; and

        WHEREAS, on March 14,2020, the New York State Department of Correction and
Community Supervision suspended visitation at all correctional facilities statewide until April
I l, 2020; and

        WHEREAS, when members of the public seek to visit individuals in custody, public
health is imperiled by the person-to-person spread of COVID-19, which would be devistating to
the health, safety and security of the individuals who live in, work in, and visit Department of
Conection facilities; and

       WHEREAS, the risk ofcommunity spread throughout New York City impacts the life
and health of the public and public liealth is imperiled Uy ttre person-to-person spread of
COVID-19; and

     WHEREAS, the reduction of opportunities for the person-to-person transmission of
COVID- l 9 in meetings and other gatherings is ne.cessary to combat the spread of this disease;
and;
   Case 1:20-cv-08407-GBD-SDA Document 38-1 Filed 02/08/21 Page 33 of 37




       WHEREAS, this order is given because of the propensity of the virus to spread person to
person and aiso because the virus physicaily is causing property loss and damage; and

      NOW, THEREFORE, pursuant to the powers vested in me by the laws of the State of
New York and the City of New York, including but not limited to the New York Executive Law,
the New York City Charter and the Administrative Code of the City of New York, and the
common law authority to protect the public in the event of an emergency:

       Section   l. I hereby suspend:
        a. Section 42 of the Chader, to the extent such section requires that all meetings of the
City Council be held as provided in its rules, and that the City Council hold no less than two (2)
stated meetings each month; and

        b. Section 247 of the Charter, to the extent such section requires the City Council to hold
hearings and submit and publish recommendations and findings regarding the preliminary budget
no later than March 25,2020.

       g 2. I hereby direct that the   following laws and rules related to the Uniform Land Use
Review Procedure, the landmarks designation processes and other procedures applicable to the
City planning and land use review processes, to the extent they impose limitations on the amount
of time permitted for the holding of public hearings, the certification of applications, the
submission of recommendations, any required or necessary voting, the taking of final actions,
and the issuance of determinations, are suspended, and that any such time limitations are tolled
for the duration of the State of Emergency: sections 195, 197-d, and 3020 and subdivisions (b)
through (h) of section 197-c of the Charter, sections 25-303, 25-306,25-308, 25-309, 25-310 and
25-313 of the Administrative Code, and sections I -05.5 and l -07.5 of Title 2 and sections 2-02
through 2-07 ofTitle 62 of the Rules of the City of New York.

        $ 3. I hereby direct, to the extent such laws and rules may be suspended consistent with
State law, that the following laws and rules related to procurement are suspended to the extent
necessary for the City to procure necessary goods, services and construction in response to the
emergency: Chapter l3 of theNew York City Charter; Chapter 9 of the Procurement Policy
Review Board Rules; and Sections 6-l0l through 6-107.1, 6-108.1 through 6-121, and 6-124
through 6-129 of the New York City Administrative Code.

        g 4. I hereby cancel the special election to be held on March 24,2070 to fill thevacancy
in the Office of Borough President of Queens and elect a Borough President to serve until
December 3l , 2020. This order shall not affect the primary and general elections scheduled
pursuant to my January 2,2020 proclamation of election.

        g 5. I hereby direct New York City Health and Hospitals Corporation ("NYC Health +
Hospitals") to immediately move to cancel or postpone elective procedures system-wide and to
cease performing such procedures within 96 hours of the issuance of this Order. NYC Health +
Hospitals is directed to identify procedures that are deemed "elective" by assessing which



                                                                                                     2
   Case 1:20-cv-08407-GBD-SDA Document 38-1 Filed 02/08/21 Page 34 of 37




procedures can be postponed or cancelled based on patient risk considering the emergency need
for redirection of resources to COVID- l9 response.

         $ 6. I hereby direct other hospitals and ambulatory surgery centers in New York City to
immediately move to cancel or postpone elective procedures and to cease performing such
procedures within 96 hours of the issuance of this Order. Hospitals and ambulatory surgery
centers are directed to identifiT procedures that are deemed "elective" by assessing which
procedures can be postponed or cancelled based on patient risk considering the emergency need
for redirection of resources to COVID-19 response.

        $    I hereby direct all establishments * includingrestaurants, bars, cafes - that offer food
            7.
or drink shall close until further notice, effective Monday, March 16,2020 at 8:00 PM. To
ensure sufficient access to food and/or drink, establishments serving food and/or drink (including
restaurants, bars, and cafes) may remain open for the sole purpose of providing take-out or
delivery service, provided the establishments do not exceed fifty percent of their occupancy or
seating capacity while persons are waiting for take-out and that such persons follow social
distancing protocols.

         $ 8. Additionally, all entertainment venues, including those with seating capacity below
500, are hereby closed effective Monday, March 16,202A at 8:00 PM. Entertainment venues
shall include, but not be limited to movie theaters, clubs, cinemas, theatres and concert venues.

       $ 9. Additionally, all commercial gyms are closed effective Monday, March 16,2020 at
8:00PM.

        10. I hereby authorize all agencies to continue enforcing Emergency Executive Order 99
        $
and any additional limitations on large gatherings that may be imposed by the Covernor of New
York State pursuant to his powers under $29-a of the Executive Law.

        $ I l. I hereby suspend Section l-09 of Title 40 of the Rules of the City of New York to
the extent that such section prevents the Department of Correction from engaging in emergency
response measures in relation to the person-to-person transmission of COVID-19 in the City of
New York.

        $ I 2. I hereby suspend Section I -07 of Title 40 of the Rules of the City of New York to
the extent that such section prevents the Department of Correction from engaging in emergency
response measures in relation to the person-to-person transmission of COVID-19 in the City of
New York.

        $ 13. I hereby suspend Section l-08 of Title 40 of the Rules of the City of New York to
the extent that such section prevents the Department of Correction from engaging in emergency
response measures in relation to the person-to-person transmission of COVID-19 in the City of
New York.

         $ 14. I hereby suspend Section 9-l l0 of the Administrative Code to the extent that such
section prevents the Department of Correction from engaging in emergency response measures
in relation to the person-to-person transmission of COVID- I 9 in the City of New York.


                                                                                                    3
   Case 1:20-cv-08407-GBD-SDA Document 38-1 Filed 02/08/21 Page 35 of 37




         $ 15. I hereby suspend Section 1-15 of Title 40 of the Rules of the City of New York to
the extent that such section applies to the aforementioned suspensions of sections l-07, l-08, and
 l-09, in order to allow the Department of Correction to engage in emergency response measures
in relation to the person-to-person transmission of COVID-19 in the City of New York.

        $ 16. I hereby direct the Commissioner of the Department of Correction to take all
appropriate steps to facilitate alternative methods for detainees to maintain contact with friends
and family, communicate with media representatives, access the law library and legal counsel,
and engage in congregate religious activities, including but not limited to providing, where
possible, video and teleconference services, unlimited, free phone calls, and free stamps and
letter-writing materials.

        $ 17. I hereby direct that all older adult congregate centers operating within the City,
whether publicly or privately owned or funded, shall be closed and all programs suspended for
the duration of the state of emergency now in effect. In order to provideaccess to food for older
adults, any such center may continue to operate to the extent necessary to prepare and dishibute
meals.

        $ 18. I hereby direct all agency heads, including Emergency Management, the
Department of Health and Mental Hygiene, Community Affairs, Fire, Police, Sanitation,
Buildings and Transportation to take all appropriate and necessary steps to preserve public safety   -

and the health of their employees, and to render all required and available assistance to protect
the security, well-being and health of the residents of the City.


        $ 19. In accordance with Executive Law $ 24 and New York City Administrative Code 3-
108, any person who knowingly violates the provisions in Sections 5 through l3 of this order
shall be guilty of a class B misdemeanor.

        $ 20. This Emergency Executive Order shall take effect immediately, and shall remain in
effect for five (5) days unless it is terminated or modified at an earlier date.




                                                                                         t
                                                              Bill      a5to,
                                                              MAYOR




                                                                                                     4
Case 1:20-cv-08407-GBD-SDA Document 38-1 Filed 02/08/21 Page 36 of 37
  Case 1:20-cv-08407-GBD-SDA Document 38-1 Filed 02/08/21 Page 37 of 37




       HOW TO ACCESS LAW LIBRARY
               SERVICES
In an effort to reduce the possible spread of COVID-19
and to keep everyone safe, effective Tuesday, March
24, 2020 you will be provided Law Library services
within your housing unit.
If you wish access to Law Library services, you will need to complete
a Request Slip for Law Library Services. You can obtain the slip
from your housing unit officer. You are to indicate on the request
slip what information you want or the Law Library service that you
need. The completed slip can be turned into your unit officer or
submitted to Law Library staff when they come to your unit to
collect all slips. The Legal Coordinator will review each request slip
and perform the research needed to obtain the information
requested. The information obtained in response to your request
will be sent back to you in your housing unit.


Law Library staff will collect Law Library Request Slips each day of
scheduled Law Library operation, Tuesday through Saturday. The
information requested will be provided to you the same day or the
next day of operation. Requests that require extensive research will
be fully completed within 5 days of initial request.
At this time, you will not be provided access to the Law Library area
to perform legal research. If you need to type or view electronic
discovery you will be provided access to the Law Library area for the
limited purpose of performing such tasks. Access to the Law Library
area will depend on the availability of uniformed staff.


                                            Director of Law Libraries
